EXHIBIT 10.91

 

NAMED EXECUTIVE OFFICER COMPENSATION

 

The following table sets forth the annual base salaries of the Named Executive
Officers(1) of Franklin Resources, Inc. (the “Company”) as of November 21, 2006.

 

Name and Current Position

   Base Salary

Gregory E. Johnson

President and Chief Executive Officer

   $ 780,132

Anne M. Tatlock

Vice Chairman, Member-Office of the Chairman

   $ 590,000

Vijay C. Advani

Executive Vice President–Advisor Services

   $ 525,000

William Y. Yun

Executive Vice President–Institutional

   $ 525,000

Kenneth A. Lewis

Senior Vice President, Chief Financial Officer and Treasurer

   $ 400,000

 

The Named Executive Officers are also eligible to:

 

Annual and Equity Incentive Plans.

 

  (a) Receive an annual cash incentive award pursuant to either the 2004 Key
Executive Incentive Compensation Plan or the Company’s Amended and Restated
Annual Incentive Compensation Plan.

 

  (b) Participate in the Company’s equity incentive program, which currently
involves restricted stock awards (including those awards based on performance)
and restricted stock unit awards (including those units based on performance)
and may also involve awards of stock options, in each case pursuant to the
Company’s 2002 Universal Stock Incentive Plan, as amended and restated.

 

Benefit Plans and Other Arrangements.

 

  (a) Participate in the Company’s broad-based benefit programs generally
available to its salaried employees, including health, disability and life
insurance programs, the Franklin Templeton Profit Sharing 401(k) Plan and the
1998 Employee Stock Investment Plan, as amended.

 

  (b) Receive certain perquisites offered by the Company, including financial
counseling and tax return preparation, club memberships, use of condominiums
owned by the Company and, in certain cases, use of the Company’s aircraft for
personal use.

 

--------------------------------------------------------------------------------

(1) The Named Executive Officers include the Company’s President and Chief
Executive Officer, Senior Vice President, Chief Financial Officer and Treasurer,
and each of the three most highly compensated executive officers of the Company
for the fiscal year ended September 30, 2006 who continue to serve the Company
as of the date this Exhibit is filed with the Annual Report on Form 10-K to
which this Exhibit is attached.